                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

PAMELA GORMAN,

                    Plaintiff,                               8:21CV194

        v.
                                                               ORDER
ANDREW M. SAUL, Acting Commissioner
of Social Security Administration,

                    Defendant.


       This matter is before the Court on plaintiff Pamela Gorman’s (“Gorman”) Motion
to Proceed in Forma Pauperis (Filing No. 2). Upon careful review, the Court finds
Gorman’s request to proceed in forma pauperis should be granted. The Clerk of Court
shall file the original complaint and the accompanying pleadings without the prepayment
of costs or fees.

       IT IS SO ORDERED.


       Dated this 27th day of May 2021.

                                              BY THE COURT:



                                              Robert F. Rossiter, Jr.
                                              United States District Judge
